 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      JUAN ENRIQUE MARQUEZ,                                   CASE NUMBER: 1:21-cv-00205-GSA
 7
                         Plaintiff,
 8                                                            ORDER DIRECTING FILING OF
             v.                                               CONSENT/DECLINE FORM
 9
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                         Defendant.
12

13
            Pursuant to docket entry 3-1, the consent/decline form was due May 24, 2021. The deadline
14
     applied notwithstanding the entry of the stay. Accordingly, Plaintiff is directed to complete and
15
     file the consent/decline form (Doc. 3-2) within 14 days of the entry of this order.
16

17

18   IT IS SO ORDERED.
19
        Dated:     May 27, 2021                             /s/ Gary S. Austin
20                                                    UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                       1
